Citation Nr: 0740377	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  07-18 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to August 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department f Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the claim.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran had a pre-existing hearing loss disability of 
the right ear that was noted at the time of his entry into 
active service.

3.  The competent medical evidence does not reflect that the 
veteran's pre-existing sensorineural hearing loss disability 
of the right ear was aggravated by active service.

4.  The preponderance of the competent medical evidence does 
not reflect that the veteran's left ear sensorineural hearing 
loss is causally related to his period of active service.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's hearing 
loss and sensorineural hearing loss may not be presumed to be 
related to service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by letters dated in March 2006, 
which is clearly prior to the August 2006 rating decision 
that is the subject of this appeal.  In pertinent part, these 
letters informed the veteran of the evidence necessary to 
substantiate his current appellate claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and indicated the need for the 
veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Moreover, one of these letters 
contained the specific information regarding disability 
rating(s) and effective date(s) mandated by the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issues on appeal are in the claims folder.  
Nothing indicates that the veteran has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  As part of his June 2007 Substantive Appeal, 
he indicated that he did not want a Board hearing in 
conjunction with this appeal.  Moreover, he was accorded VA 
medical examinations regarding this case in July 2006, August 
2006, and May 2007.  Consequently, the Board concludes that 
the duty to assist has been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley, 5 Vet. 
App. at 157.  When audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley 
at 160.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  History provided by the veteran of the preservice 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  To rebut the presumption of sound 
condition under section 1111 of the statute for disorders not 
noted on the entrance or enlistment examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(July 16, 2003).  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who 
served during a period of war or after December 31, 1946, 
clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service, and clear 
and unmistakable evidence includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  38 
C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).


Analysis.  In the instant case, the Board finds that service 
connection is not warranted for the veteran's hearing loss.

The veteran essentially contends that he has bilateral 
hearing loss due to in-service noise exposure from working in 
the communications field and being around teletype machines 
and wearing headsets/earphones for his duties as a radio 
operator.

Initially, the Board observes that the veteran's July 1963 
enlistment examination indicated that his hearing was within 
normal limits in that audiological evaluation listed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
-5
--
-5
LEFT
-5
0
0
--
0

However, the results listed for the right ear appear to have 
been in error, as the actual July 1963 audiogram indicates 
that the pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
55
35
60

In short, the audiogram itself showed a hearing loss 
disability of the right ear as defined by 38 C.F.R. § 3.385.  
The audiogram results for the left ear are consistent with 
the audiological evaluation listed on the enlistment 
examination.  

Inasmuch as the audiogram was conducted in conjunction with 
the veteran's enlistment into active service, the Board finds 
that it constitutes being noted at the time of enlistment.  
Even if it does not, it certainly constitutes clear and 
unmistakable evidence of a pre-existing disability.  This 
finding is supported, in part, by subsequent records dated in 
December 1963 which observed, in pertinent part, that the 
veteran had had decreased right ear hearing since age 7.

The Board further notes that subsequent audiograms conducted 
in December 1963 and January 1964, as well as the August 1964 
discharge examination continue to show a hearing loss 
disability for the right ear, with the left ear hearing being 
within normal limits.  Although the numbers indicated by 
these evaluations fluctuated, they reflect that the right ear 
hearing results were in the same general range throughout 
this period.  For example, the audiological evaluation noted 
on the August 1964 discharge examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
55
40
30
LEFT
0
-10
-10
-10
-5

While these results indicate the puretone thresholds for the 
right ear had increased for 500 and 3000 Hertz, they also 
indicate that the puretone thresholds had decreased for 1000 
and 4000 Hertz with no change at 2000 Hertz.  Moreover, the 
average puretone threshold for the right ear had decreased 
from 52 at the time of the July 1963 audiogram to 46 at the 
time of the August 1964 discharge examination.  Consequently, 
it does not appear that the disability underwent a permanent 
increased in severity during active service.  This finding is 
supported by the clinician who conducted the August 2006 and 
May 2007 VA audiological examinations who, noting that he had 
reviewed the claims folder and the results of the July 1963 
audiogram, stated that separation physical from 1964 was 
"essentially unchanged from enlistment."  No competent 
medical opinion is of record which otherwise finds that the 
pre-existing disability underwent a permanent increase in 
severity during service.  Therefore, the Board finds that the 
record clearly and unmistakably shows no permanent increase 
during service.

The Board acknowledges that there is competent medical 
evidence which both supports and refutes the veteran's 
contentions that he has bilateral hearing loss due to in-
service noise exposure.  

The evidence in support of the claim includes an October 2005 
private audiologist's statement which noted that a concurrent 
audiogram showed anacusis bilaterally, which meant no 
measurable hearing in either ear.  Moreover, this private 
audiologist stated that from the veteran's history of being 
exposed to the noise of loud teletype machines for many hours 
a day, day after day, and from listening to loud earphones as 
a radioman in the military during the early and mid 1960s, it 
was quite likely that this was the beginning of the hearing 
loss.  However, there is no indication that this private 
audiologist actually reviewed the veteran's claims folder, 
and no mention was made of the evidence showing a pre-
existing hearing loss disability of the right ear.  

The evidence in support of the veteran's claim also includes 
a July 2003 VA ear disease examiner, who opined that it was 
more likely than not that a component of the veteran's 
hearing loss was due to military noise exposure.  
Nevertheless, the rationale for this opinion is the fact that 
hearing was normal for the right ear on the enlistment 
examination, with notable hearing loss at the time of 
separation.  Even though this examiner stated that he had 
reviewed the claims folder and noted specific findings 
therein, he made no reference to the July 1963 audiogram, 
which documented the pre-existing hearing loss disability of 
the right ear.  Therefore, this opinion is not consistent 
with the actual events of the veteran's active service.

As already indicated, the clinician who conducted the August 
2006 and May 2007 VA audiological examinations noted that he 
had reviewed the claims folder and specifically referenced 
the July 1963 audiogram.  Based on this review, and 
evaluation of the veteran's hearing, the examiner opined at 
the August 2006 examination that hearing loss was less likely 
than not caused by or a result of military noise exposure.  
The examiner also provided a detailed rationale in support of 
this opinion based upon the effect of noise exposure on 
hearing.  Thereafter, at the subsequent May 2007 examination, 
the examiner opined that the current hearing loss was not 
caused by or aggravated by military noise exposure, as there 
was no change in hearing thresholds from military entrance to 
separation.  While bilateral sensorineural hearing loss was 
diagnosed at the August 2006 and May 2007 VA examinations, 
sensorineural hearing loss was not shown within the first 
year post service, so as to permit a grant of service 
connection on a presumptive basis.

Inasmuch as the VA audiological examiner's opinions are the 
only competent medical opinions of record which noted the 
results of the July 1963 audiogram which noted a pre-existing 
hearing loss disability of the right ear, the Board finds 
that they are entitled to the most weight as they are the 
only opinions consistent with the actual circumstances of the 
veteran's military service.  As these opinions are against 
the claim of service connection for bilateral hearing loss, 
the Board concludes that the claim must be denied.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


